Citation Nr: 0311926	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increase in a 50 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





REMAND

The veteran served on active duty from September 1970 to 
February 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision by the Los Angeles, 
California RO, which granted service connection and a 50 
percent rating for PTSD; the veteran appeals for a higher 
rating.  The claims file contains a form in which the veteran 
appointed the California Department of Veterans Affairs as 
his representative before the VA.  The veteran was later 
assigned a custodian and moved to Tennessee, and more recent 
adjudication of his case has been by the RO in Nashville, 
Tennessee, which last forwarded the case to the Board.

Prior to forwarding the case to the Board, the RO did not 
seek to obtain a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) or equivalent statement from 
the California Department of Veterans Affairs.  The June 2002 
certification of appeal (VA Form 8) from the RO in Nashville, 
Tennessee, acknowledges that there is power of attorney and 
that no VA Form 646 is on file, but gives no explanation for 
the lack of a VA Form 646.  In March 2003, the Board sent the 
veteran's custodian a letter in which clarification was 
sought regarding choice of representative.  No response to 
the letter has been received.  Given the due process right of 
representation, the Board finds that the veteran's out-of-
state representative must be given an opportunity to provide 
argument on his behalf prior to adjudication of this claim.  
38 C.F.R. §§ 3.103, 20.600 (2002).

Accordingly, the case is remanded to the RO for the following 
action:

The Nashville RO should contact the 
California Department of Veterans Affairs 
and ask that organization whether it will 
continue to represent the veteran, given 
that he has moved from California to 
Tennessee.  If the California Department 
of Veterans Affairs indicates that it 
will continue to represent the veteran, 
the claims file should be sent to the 
California Department of Veterans 
Affairs, which should review the file and 
present written argument on a VA Form 646 
or its equivalent.  If the California 
Department of Veterans Affairs will not 
represent the veteran, such should be 
documented in the claims folder.  (Of 
course, if the veteran appoints another 
representative during the remand, such 
representative should instead be given 
the opportunity to present argument on 
the veteran's behalf.)

Thereafter, in accordance with appellate procedures, the case 
should be returned to the Board for further review.


	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


